NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

CARLOS D. WALKER,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-848
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Collier County; Christine Greider,
Judge.



PER CURIAM.

              Affirmed. See Carbajal v. State, 75 So. 3d 258 (Fla. 2011); State v. King,

426 So. 2d 12 (Fla. 1982); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004);

Mosely v. State, 688 So. 2d 999 (Fla. 2d DCA 1997); Desmond v. State, 576 So. 2d 743

(Fla. 2d DCA 1991); Budd v. State, 477 So. 2d 52 (Fla. 2d DCA 1985); Foss v. State,

834 So. 2d 404 (Fla. 5th DCA 2003); McMillan v. State, 832 So. 2d 946 (Fla. 5th DCA

2002); Hart v. State, 761 So. 2d 334 (Fla. 4th DCA 1998).



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.